[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              JULY 25, 2008
                              No. 07-13450
                                                            THOMAS K. KAHN
                          Non-Argument Calendar
                                                                CLERK
                        ________________________

                    D. C. Docket No. 07-20023-CR-KMM

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

CLARA VASQUEZ,

                                                       Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 25, 2008)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Clara Vasquez appeals her 41-month sentence for conspiracy to launder the
proceeds of the sale of a controlled substance, in violation of 18 U.S.C.

§ 1956(a)(2)(B)(i), (h). She pled guilty to the § 1956(h) conspiracy charge, and

now appeals the sentence imposed by the district court.

      Vasquez first argues that the district court inaccurately determined that she

would be subject to a higher guidelines range if a prior drug trafficking conviction

was considered part of the instant offense. The district court relied on the

probation officer’s determination that the money being smuggled was not related to

the prior drug offense because the marked bills used to purchase the cocaine

underlying that prior drug offense were not among the bills Vasquez was

smuggling. The district court judge responded to Vasquez’s contention that the

offences should be treated as related by informing Vasquez that if he were to

accept Vasquez’s argument, “[s]he would be facing a much higher guideline

calculation, the minimum of 57 months.” Rather than challenge the district court’s

statement, Vasquez instead chose to “withdraw that argument.” By doing so,

Vazquez invited the error she now challenges on appeal. “Where a party invites

error, the Court is precluded from reviewing that error on appeal.” United States v.

Harris, 443 F.3d 822, 823-24 (11th Cir. 2006) (citations omitted). Thus, Vasquez

cannot now challenge the district court’s reasoning because she tacitly accepted it




                                          2
at sentencing.1

       Vasquez next argues that if her prior drug trafficking convictions and the

instant offense are not related, then the district court erred in enhancing her

guideline sentence by two levels under U.S.S.G. § 2S1.1(b)(2)(B) because the

object of the instant conspiracy was not drug trafficking, but rather failure to

report. We review objections to sentencing issues raised for the first time on

appeal for plain error. See United States v. Harness, 180 F.3d 1232, 1234 (11th

Cir. 1999).

       According to the Guidelines, the guideline calculation for an offense under

18 U.S.C. § 1956(h) is found in § 2S1.1. See U.S.S.G., Appendix A. Section

2S1.1 contains the following specific offense characteristics: “If the defendant was

convicted under 18 U.S.C. § 1957, increase by 1 level . . . if the defendant was

convicted under 18 U.S.C. § 1956, increase by 2 levels.” U.S.S.G.

§ 2S1.1(b)(2)(A), (B). However, the two-level enhancement for a conviction under

18 U.S.C. § 1956 “shall not apply if the defendant was convicted of a conspiracy



       1
         Vasquez also argues, for the first time on appeal, that her sentence would not have
increased because U.S.S.G. § 2D1.1 would not apply since “there was no evidence supporting
the amount of drugs” and that there “was no evidence presented on the type or value of the
narcotics allegedly sold to obtain the currency.” However, Vasquez’s prior drug trafficking
conviction, which she now argues is related, was for assisting in the sale of a kilogram of
cocaine. This evidence of her prior offense would be sufficient, were the offenses determined to
be related, to warrant the application of U.S.S.G. § 2D1.1. Thus, her argument fails.

                                               3
under 18 U.S.C. § 1956(h) and the sole object of that conspiracy was to commit an

offense set forth in 18 U.S.C. § 1957.” U.S.S.G. § 2S1.1, cmt. (n. 3(c)). The

difference between § 1956 and § 1957 is that § 1957 “criminalizes money

laundering where the proceeds derive from an unlawful activity . . . while § 1956

criminalizes money laundering where the defendant knows that the proceeds

derived from an unlawful activity . . . .” United States v. Torres-Valesquez, 480

F.3d 100, 104 n.1 (1st Cir. 2007).

      In this case, Count 1 of the indictment, to which Vasquez pled guilty,

charged Vasquez with conspiracy to launder proceeds of drug sales, in violation of

18 U.S.C. § 1956(a)(2)(B)(i), (h). Since the record clearly demonstrates that the

offense for which Vasquez pled guilty involves a conviction under 18 U.S.C.

§ 1956, the object of which was an offense under 18 U.S.C. § 1956 and not § 1957,

the district court did not err, plainly or otherwise, when it applied the two-level

enhancement under U.S.S.G. § 2S1.1(b)(2)(B).

      Vasquez also argues that the district court erred when it attributed co-

conspirator Henry Muriel’s conduct to her for purposes of establishing her base

offense level. We review the district court’s interpretation and application of the

Guidelines de novo and its underlying factual findings for clear error. United States

v. McVay, 447 F.3d 1348, 1352-53 (11th Cir.2006).



                                           4
      The Guidelines provide that in the context of jointly undertaken criminal

activity, the correct base offense level shall be determined on the basis of “all

reasonably foreseeable acts and omissions of others in furtherance of the jointly

undertaken criminal activity.” U.S.S.G. § 1B1.3(a)(1)(B). When determining the

defendant’s accountability for the conduct of others, the court must determine the

scope of the criminal activity that the particular defendant agreed to undertake.

See U.S.S.G. § 1B1.3, cmt. (n.2). A defendant’s relevant conduct for sentencing

includes the conduct of others that was both in furtherance of and reasonably

foreseeable in connection with the jointly undertaken criminal activity. See

U.S.S.G. § 1B1.3, cmt. (n.2).

      Here, the record amply supports the district court’s factual finding that

Vasquez should be held accountable for the money recovered from Muriel. By

Vasquez’s own admission, she was aware that Muriel was transporting drug money

to Colombia. At the outset of the sentencing hearing, Vasquez admitted that she

knew of Muriel’s recruitment, but contended that she did not participate or assist in

recruiting him. Furthermore, although she did not know how much or to whom he

was delivering the money, Vasquez admitted that she was aware that Muriel was

transporting money to Colombia. Finally, in a conversation recorded by a

confidential informant, Vasquez talked about having been stopped at the Miami



                                           5
airport, and stated that she hoped that Muriel had not “snitched” to law

enforcement. It is reasonable to conclude from this comment that Muriel and

Vasquez had an implicit agreement to undertake smuggling together and were

aware of each other’s plans. Thus, the court did not clearly err in concluding that

the acts of Muriel were reasonably foreseeable and in furtherance of the criminal

venture to which Vazquez was a party.

      Finally, Vasquez argues that her sentence is unreasonable because the

district court failed to adequately consider the § 3553(a) factors. Vasquez argues

that there are various factors which were presented at the sentencing hearing that

support a below-guideline sentence. Specifically, Vasquez points to the delay in

prosecuting this offense, her age, family responsibilities, her record since her

release from federal custody, and her efforts at rehabilitation. Vasquez argues that

the district court’s failure to consider these factors in imposing the 41-month

sentence was an abuse of discretion.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Agbai, 497 F.3d 1226, 1229 (11th Cir. 2007).

The Supreme Court recently clarified that the reasonableness standard is

synonymous with the abuse of discretion standard. Gall v. United States, __ U.S.

__, __, 128 S.Ct. 586, 596, 169 L.Ed.2d 445 (2007). The district court must



                                           6
impose a sentence that is both procedurally and substantively reasonable. See

United States v. Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006).

      The district court imposed a procedurally reasonable sentence in this case.

The district court correctly calculated the Guidelines range, did not treat the

Guidelines as mandatory, and the record demonstrates that the district court

considered the facts in the pre-sentence investigation report and took into account

the § 3553(a) factors.

      Vasquez’s sentence is also substantively reasonable. Vasquez was not only

involved in the sale and distribution of drugs, she was participating with others to

smuggle money from the United States to Colombia. The offense was serious

since there was more than $175,000 involved and the money involved was

admittedly the proceeds of the sale of drugs. Nothing in the record undermines our

ordinary expectation of reasonableness for a within-guideline-range sentence, and

Vasquez has not established that her sentence is unreasonable in light of the record

and the § 3553(a) factors.

      Upon careful review of the record on appeal and consideration of the parties’

briefs, we discern no error. Accordingly, we affirm.

      AFFIRMED.




                                           7